Citation Nr: 1632521	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2015, the Veteran submitted additional evidence and has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

In December 2015, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished

2.  Throughout the appeal period, the Veteran had no worse than Level IV hearing in the right ear and Level III hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz  ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test. 

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  The Veteran contends that his hearing is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to higher ratings for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that a compensable rating must be denied. 

VA treatment records show ongoing treatment for bilateral hearing loss.  

On VA examination in August 2010, audiometric testing revealed the following as pure tone thresholds, in decibels:


 
HERTZ




1000
2000
3000
4000
Left
15 
40
50
50
Right
20
40
40
40

The average of these thresholds is 35 decibels in the right ear and 38.75 decibels in the left ear. Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  The Veteran was diagnosed with bilateral normal hearing from 250 Hz to 1000 Hz with mild to moderately severe hearing loss form 1500 Hz to 8000Hz.  

The August 2010 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level II hearing in both ears, warranting a noncompensable rating with application of Table VII.

The August 2010 examiner noted that the Veteran was not employed; however, the impact on occupational activities resulting from the Veteran's hearing loss was that he had difficulty with following instructions and hearing difficulty.  The Veteran described the effect on daily activities as having difficulty following group conversation, problems with hearing in noisy environments, and interference with enjoyment of the television and the radio.  

A September 2012 treatment record from Dr. M.E. Gonzalez-Diez, noted that the Veteran had high frequency sensorineural hearing loss.  

On October 2012 audiology evaluation report, Dr. M.M. Vera, Au.D., reported that the audiology findings showed sensorineural hearing loss in intermediate and high frequencies (1-8 kHz) that ranged from moderate to moderately severe in both ears.  The associated report contained only graphical results of audiometric testing, with no numerical transcription of the results; hence, such evidence has not been considered in evaluating the disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

VA treatment records included a January 2015 VA audiology assessment consult.  The Veteran reported that he felt that his hearing aids were not working and that there was a decrease in his hearing levels.  Audiometric testing revealed the following as pure tone thresholds, in decibels:


 
HERTZ




1000
2000
3000
4000
Left
45 
55
70
65
Right
45
60
60
60

The average of these thresholds is 56.25 decibels in the right ear and 58.75 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent, in the right ear and 88 percent in the left ear.

The examiner determined that the Veteran had moderate to moderately-severe, sensorineural hearing loss from 1-8 kHz, bilaterally with good speech reception.  

The January 2015 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level IV hearing in the right ear and Level III hearing in the left ear, warranting a 10 percent rating with application of Table VII.

VA treatment records show that in March 2015, the Veteran was issued new hearing aids for his hearing loss.   

In November 2015, the Board remanded the claim to afford the Veteran a new VA examination as he had contended that his bilateral hearing loss had increased in severity.  The Board also asked the pending examiner to review and comment on the October 2012 private audiology evaluation provided by Dr. M.M. Vera.
  
The Veteran was afforded a new VA examination in February 2016.  As the examiner reported that she reviewed the Veteran's electronic folder as well as records in Computerized Patient Record System (CPRS) (which includes a copy of the October 2012 audiology report from Dr. M.M. Vera) and specifically commented that audiological evaluations from July 1996 to January 30, 2015 showed normal hearing with mild to moderate hearing loss at the frequencies of 1-8000 Hz in both ears, the Board finds that there was substantial compliance with the November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The February 2016 VA audiometric testing revealed the following as pure tone thresholds, in decibels:

 
HERTZ




1000
2000
3000
4000
Left
20 
60
65
70
Right
40 
50
60
65

The average of these thresholds is 54 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

The February 2016 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level II hearing in both ears, warranting a noncompensable rating with application of Table VII.

The February 2016 examiner noted that the functional impact resulting from the Veteran's hearing loss as described by the Veteran was that he had difficulty in understanding conversations in distant and noisy situation.  The examiner noted that no occupational functioning effects were reported by the Veteran.  The examiner reported that the Veteran's current evaluation indicated the he had mild to moderate sensorineural hearing loss at the higher frequencies in both ears.  This type of hearing loss caused problems with understanding conversations with background noise and/or distant situations.  The Veteran could work in an environment of silence, such as offices or low impact noise areas.  He also could benefit with the use of binaural hearing aids.  

Throughout the appeal period the various interpretable audiograms reveal that at its worst, the Veteran had Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  Application of the above noted findings to Table VII result in a 10 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  Thus a 10 percent disability rating (but no higher) for bilateral hearing loss is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's bilateral hearing loss manifests no worse than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by disability ratings currently assigned.  Evaluations in excess thereof are provided for certain manifestations of bilateral hearing impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss. The Veteran's hearing loss is manifested by difficulty with following instructions and group conversations and hearing people with background noise and/or from a distance.  The Veteran also reported interference with enjoyment of the television and radio.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The February 2016 VA examiner also added that the Veteran could work in an environment of silence, such as in an office or low impact noise area.  The Veteran, himself, did not report any occupational functioning effects.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for bilateral hearing loss throughout the appeal period.  Accordingly, the benefit of the doubt doctrine is not for application for a rating in excess of 10 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not contended that his hearing loss renders him unable to work.


ORDER

Entitlement to a 10 percent disability rating, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


